Citation Nr: 0206581	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO)


THE ISSUES

1.  Restoration of service connection for left ear impaired 
hearing.  

2.  Entitlement to an increased (compensable) evaluation for 
impaired right ear hearing.  

3.  Entitlement to an increased evaluation for right hand 
weakness, status post carpal tunnel syndrome repair (major 
extremity), currently rated as 30 percent disabling.  

4.  Propriety of an initial 10 percent evaluation for 
service-connected hyperextension of the right knee, with 
instability and arthralgia (formerly characterized as to 
include degenerative changes).  

5.  Entitlement to an increased rating for right leg 
incoordination, characterized as femoral nerve paralysis 
(incomplete)(formerly characterized as femoral nerve 
paralysis), currently rated as 10 percent disabling.  

6. Entitlement to special monthly compensation (SMC) at a 
rate in excess of the "m" rate at 38 U.S.C.A. § 1114(m) 
(2001).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active, peace-time military service within 
the continental United States from February 1979 to November 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1997, February 1998, and August 
1998 rating decisions of the RO, which denied the benefits 
sought on appeal, including the appeal of an August 1998 
decision to grant secondary service connection for right knee 
"arthritic changes," with an initially assigned evaluation 
of 10 percent.  

As to the right knee claim, the veteran's appeal of the 
rating was initiated following an original award of service 
connection.  Consequently, the rating issue on appeal is not 
the result of a claim for "increased" entitlement, rather 
one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In February 1999, the veteran underwent surgery to repair 
right wrist carpal tunnel syndrome (CTS).  In November 1999, 
the RO expanded the veteran's service-connected right hand 
weakness to include CTS, status post repair, and a 30 percent 
evaluation was assigned for this expanded and recharacterized 
disorder.  

The veteran has historically been, and is presently, in 
receipt of SMC at the (m) rate under 38 U.S.C.A. § 1114(m), 
effective from November 14, 1980.  By rating decision dated 
in November 1999, following the CTS surgery, the veteran was 
awarded SMC at a greater rate, intermediate between (m) and 
(n), effective from January 29, 1999 to February 28, 1999.  


FINDINGS OF FACT


1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  A November 1999 RO rating decision proposed the severance 
of service connection for the veteran's left ear hearing 
disorder, and the veteran was given due notice thereof in a 
statement dated in that same month.  

3.  The RO's rating decision of February 2000, which severed 
service connection for impaired left ear hearing, correctly 
applied the standard of CUE in the review of the May 1997 
decision which had granted service connection for "hearing 
loss."  

4.  The February 2000 rating action severing service 
connection for a left ear hearing loss is completely 
consistent with and supported by the evidence of record; no 
left ear hearing loss is demonstrated by any objective 
medical evidence.  

5.  Service-connected right ear hearing loss is currently 
shown to be manifested by: an average pure tone threshold of 
53 decibels, speech discrimination ability of 100 percent 
correct, with multiple subjective complaints of greater right 
ear hearing impairment not supported by any objective 
evidence of record, including on VA audiologic examinations 
in February 1997, August 1997, and February 1999; the veteran 
has level I hearing acuity in the right ear (with normal left 
ear hearing acuity).  

6.  The veteran's service-connected right hand disorder is 
comparable to no more than moderate incomplete paralysis of 
the median nerve, does not more closely approximate 
substantial loss of use of the right arm, and is manifested 
by: complaints of pain; objective evidence of moderate 
slowing of the median sensory and motor latencies; slight 
decreased sensation to light touch of the palmar aspect, 
except the fifth digit; some loss of function, strength, and 
mobility; 3.5/5 weakness of the thenar muscles; and decreased 
hand grip strength of the first three digits, as to grasping 
and twisting of objects.  

7.  The veteran's service-connected right knee disorder is 
manifested by hyperextension on use, complaints of occasional 
instability, arthralgia, but no arthritis on X-ray study, and 
a full range of motion of the knee joint.  

8.  The veteran's service-connected right leg incoordination, 
characterized as a femoral nerve paralysis (incomplete), is 
not show by a diagnosis of a femoral nerve disorder, but is 
manifested by Grade 1 incoordination, marked atrophy of the 
right lower extremity (less than on the left), an unstable 
gait, and a right up-going toe (possibly associated with an 
upper neuron problem).  

9.  The veteran has been determined to be entitled to special 
monthly compensation at the rate under subsection (m) of 38 
U.S.C.A. § 1114 based on loss of use of both left 
extremities, with additional disabilities of a skull defect, 
residual of craniotomy, right frontal lobe and parietal 
regions, left central facial weakness, right femoral nerve 
paralysis, right hand weakness, with CTS, and right ear 
hearing loss, independently ratable at 50 percent or more.  

10.  The veteran is not shown to suffer from service-
connected disability manifested by anatomical loss or loss of 
use of both right extremities, blindness in both eyes having 
only light perception, blindness in both eyes leaving him so 
helpless as to be in need of regular aid and attendance, or 
anatomical loss of both eyes or blindness without light 
perception in both eyes; or from service-connected 
disabilities separately ratable from that involving his left 
upper and lower extremities which would require the aid and 
attendance of another person on a regular basis.  


CONCLUSIONS OF LAW

1.  Restoration of service connection for left ear hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(d), 3.385, 4.2, 
4.7, 4.85, Diagnostic Code 6100 (2001); 66 Fed.Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  

2.  The criteria for more than a noncompensable (zero 
percent) rating for service-connected right ear hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 
6100 (2001); 66 Fed.Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to 
be codified at 38 C.F.R. § 3.159).  

3.  The criteria for more than a 30 percent evaluation for 
right hand weakness, status post carpal tunnel syndrome 
repair, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.124a, 
Diagnostic Code 8515 (2001); 66 Fed.Reg. 45,620, 45,630-32 
(Aug. 29, 2001)(to be codified at 38 C.F.R. § 3.159).  

4.  The criteria are not met at any time during the appeal 
period for an evaluation in excess of 10 percent for right 
knee hyperextension, with instability.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5160, 5261 (2001); 66 Fed.Reg. 45,620, 45,630-32 (Aug. 
29, 2001)(to be codified at 38 C.F.R. § 3.159).  

5.  The criteria are not met for a rating in excess of 10 
percent for right leg incoordination, characterized as a 
femoral nerve disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.124a, Diagnostic Code 8526 (2001); 66 Fed.Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  

6. The criteria for the assignment to the veteran of special 
monthly compensation at a rate in excess of the rate at 38 
U.S.C.A. § 1114(m) are not met.  38 U.S.C.A. §§ 1114, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2001); 66 Fed.Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed.Reg. 
45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  The veteran has been provided several adequate VA 
orthopedic and neurologic examinations, most recently in July 
2000.  In addition, there are many VA, private, and VA 
requested (VA consultation) examination reports and treatment 
records, dated from April 1997 to February 2002.  All 
identified private and VA treatment/hospital records have 
been obtained.  The veteran has submitted additional medical 
evidence, along with signed waivers allowing the Board to 
review this information without need to remand to the RO for 
such consideration.  

The notice provisions of the Veterans Claims Assistance Act 
of 2000 have also been met.  In the statement of the case and 
supplemental statements of the case provided to the veteran, 
he has been advised of regulatory provisions pertaining to 
the claims for increased ratings, claims questioning the 
propriety of an initial evaluation, claims for service 
connection, and claims for restoration of service connection.  
Thus, the veteran has been adequately advised of the evidence 
necessary to substantiate his claims on appeal.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2001); 38 C.F.R. Part 4 (2001).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2001) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All pertinent evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court of Appeals for 
Veterans Claims (the Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.  Additionally, all benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2001).  


I.	Historic Overview-The Nature and Circumstances of the 
Veteran's Gunshot Wound Injury to the Head, which 
resulted in the Present Disorders.  

Due to the unique nature of the veteran's disabilities and 
claims on appeal, most of which are medically related, a 
brief review of his medical history is appropriate, 
particularly in light of his assertions regarding both the 
severity of his current disorders, and their origin.  Some 
questions are raised as to the accuracy of the veteran's 
statements of medical history, as well as his complaints of 
severity of pain and disablement.  See May 15, 2000 VA 
Clinical Summary, prepared by an attending physician at Ohio 
State University, University Medical Center, upon a broad 
review and assessment of the veteran's VA documented clinical 
history.  

The several service-connected disabilities at issue on appeal 
include the veteran's right hand, right knee, right femoral 
nerve, and right ear hearing loss disabilities.  Also on 
appeal is the appropriate level of special monthly 
compensation awarded due to the special nature of these 
several disorders, which include a few not presently at 
issue: the veteran is also service-connected for loss of use 
of his left arm and left foot (minor extremities), which are 
rated as 100 percent disabling from November 1980, a skull 
defect, residual of craniotomy, right frontal lobe and 
parietal regions, rated as 50 percent disabling from November 
1980, and left central facial weakness, rated as 20 percent 
disabling from November 1980.  Since November 1980, the 
veteran has been in receipt of an award of special monthly 
compensation, the rate of which has varied depending on the 
demonstrated medical findings regarding the above disorders, 
primarily the result of a gunshot wound injury sustained 
while in service.  

Service medical records show that in November 1979 the 
veteran was admitted to an Aurora, Colorado, private hospital 
where he was treated for a self-inflicted gunshot wound to 
the right temporal area of the head.  The wound included 
entrance and exit wounds, with loss of brain substance, 
initially with resulting global organic brain syndrome, 
triplegia of the left upper and both lower extremities, and a 
left gaze palsy.  A Physical Evaluation Board (PEB) found 
that the veteran's brain damage and organic brain syndrome, 
with gaze palsy, resulted in complete social and industrial 
impairment, with complete paralysis of all left radicular 
groups, bilateral sciatic, and femoral nerves.  Both a 
preliminary civilian police investigation and a military line 
of duty investigation found that the incident was 
"accidental."  Significantly, the PEB determination was 
that the injury was incurred not "in the line of duty," but 
due to the veteran's own "misconduct."  Moreover, the 
veteran was separated from the service of the military, 
effective in November 1980, with the specific determination 
that he was not entitled to disability benefits due to his 
misconduct.  

Entitlement to VA disability benefits for residuals of the 
above injury was granted by a Board decision dated in 
November 1982, upon a generous and sympathetic review of the 
record regarding the circumstances of the incident.  Upon 
later VA examination, the RO established service connection 
for loss of use of the left hand and left foot, rated as 100 
percent disabling, a skull defect, residuals of a craniotomy, 
with right frontal temporal and parietal regions, 50 percent 
disabling, left central facial weakness, rated as 20 percent 
disabling, and right femoral nerve paralysis, 10 percent 
disabling, with special monthly compensation at the rate (m) 
rate, effective from November 14, 1980.  

Both a March 1997 VA treatment record and an August 1997 VA 
examination report includes notation of the veteran statement 
that while he is otherwise unemployed or unemployable, the 
veteran in fact buys older homes, hires crews to remodel 
them, resells them at a profit, and he exercises in his home 
and is mobile and ambulatory.  


II.  Factual Background.  

VA and private treatment records, dated from May 1996 to 
April 2001, are detailed below in pertinent part: 

On VA audiologic examination in February 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
80
LEFT
05
10
10
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
No tinnitus was reported.  The diagnosis was normal left ear 
hearing, and sensory hearing loss of the right ear.  

On VA authorized consultation examination in April 1997, the 
veteran was found to have "subjective" numbness of the left 
three fingers of the right hand, symptoms which were not 
reproduced on objective examination.  Additionally, right 
side strength was full throughout, with brisk reflexes of 3+.  
Sensory examination was intact to all modalities including 
light touch, pin prick, position sense, and vibration.  
Cranial nerves were intact on the right, except for cranial 
nerve 8, and cerebellar examination was intact for right 
upper and lower extremities.  There was no evidence of any 
functional impairment of the peripheral autonomic nervous 
system.  The examiner additionally reviewed the February 1997 
audiology results and agreed that there was no left ear 
hearing loss, and that the right sided hearing loss was 
secondary to the gunshot wound in 1979.  

On VA examination in August 1997, the veteran reported some 
decreased function of the right hand.  On motor testing, the 
veteran had 5/5 strength in the muscles of the right arm, 
with some weakness in the intrinsic hand muscles revealed by 
a radius strength of 4/5.  The veteran had excellent muscular 
development in the right arm.  Vibratory sense was normal.  
(Left arm strength was 2/5 for biceps and 3/5 for supinatus, 
with all other muscles otherwise 0/5).  Right hip flexor, 
abductors, and adductor all had strength of 4/5, with both 
quadriceps and biceps femoris strength of 5/5 (with left leg 
hip flexor, abductors, adductors at 3/5 strength).  Both left 
and right quadriceps and biceps femoris had a strength of 
5/5.  There was some increased tone in the right leg 
(markedly increased tone of the left leg), with normal rapid 
alternating movements on the right (non-existent on the 
left).  There was marked atrophy throughout the right leg, 
with the left leg being more effected than the right, but no 
evidence of fasciculation.  Deep tendon reflexes were 2/4 
throughout the entire right side (3 /4 throughout the entire 
left side), with downward going right toe (upward going left 
toe).  Sensory testing was pertinent for normal vibratory 
sense.  Cerebral testing revealed normal finger-to-nose, and 
toe-to-finger on the right side (unable to test left due to 
weakness).  The veteran's gait was markedly spastic on the 
left side, with inability to test Romberg or tandem gait.  
The diagnostic impression was that the veteran had some loss 
of function on the right side, including hand strength and 
mobility, as well as proximal right function.  The veteran 
was noted to take no prescription medications.  

The audiology portion of the August 1997 examination revealed 
that the veteran was fitted for a right ear form-fitting 
hearing aid device in July 1997.  Audiometry revealed a mild 
to severe sensory hearing loss for the right ear, with normal 
hearing sensitivity for the left ear.  The impression was 
sensory hearing loss of the right ear, with normal hearing 
for VA adjudication purpose for the left ear.  Test results 
were felt to show no indication of a hearing problem which 
would require any medical follow-up.  

In January 1998, the veteran was seen for complaints of right 
knee pain which had started 6-months earlier.  X-rays of the 
right knee were negative for any pathology, and the 
recommendation was that the veteran use a right knee brace, 
as well as a right wrist brace.  The veteran stated he had 
such braces at home for use.  An orthopedic consultation was 
scheduled regarding the right knee.  

An undated lay statement of N.D., identified as someone who 
worked with the veteran with his (physical) "therapy," 
received by the RO in May 1998, indicates that the veteran 
had had problems with his right hand, including weakness and 
difficulty buttoning his shirts, and opening jars.  Note was 
made of the observance of what was thought to be edema in the 
veteran's right knee and increased difficulty with 
ambulation, balance, and coordination.  

In May 1998, the examiner who had conducted the August 1997 
VA examination noted that as the veteran had failed to appear 
for a scheduled EMG study, the VA claims file was reviewed in 
his absence.  The diagnostic impression was that the 
veteran's median nerve muscles had normal strength, without 
any sensory problems with respect to light touch or pin prick 
in the right hand, and that these findings were incompatible 
with a diagnosis of CTS.  Weakness of the right hand was 
noted, none-the-less, and found to be a residual of the in-
service gunshot wound. 

A June 1998 VA electroneurography study reveals an assessment 
of moderate right carpal tunnel syndrome.  In December 1998, 
the veteran's complaints of decreased right hand grip 
strength were noted to include falling down, and dropping 
objects.  In December 1998, a diagnosis of CTS was confirmed, 
and a CTS release was performed on January 29, 1999.  

The day before the surgery, January 28, 1999, the veteran was 
seen at VA for neurologic evaluation.  At that time, upper 
extremity testing revealed that the right shoulder had a 
normal range of motion, with right arm muscular strength of 
5/5.  Additional testing was negative for Tinel's test of the 
wrist and elbow, with no change to Phalen's test.  There was 
some decreased sensation of the entire right arm and hand.  
As for the lower extremities, there was normal range of 
motion of the hips and knees, with a left ankle fusion solid.  
The veteran was able to walk with  difficulty but without a 
cane; he was more stable with a cane in the right hand.  The 
spine moved easily without pain.  The diagnoses were CTS, and 
left sided hemiparesis.  

The January 19, 1999 VA CTS surgery report is significant for 
note of moderate to severe compression of the median nerve.  
In February 1999, note was made that the incision was healing 
nicely, with no infection and no swelling.  The only 
complaint the veteran had was occasional nocturnal numbness 
in the tips of the index and middle fingers.  The examiner 
noted that the veteran had no other complaints of the hands.  


February 1999 audiology result show pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
55
60
70
LEFT

5
5
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 96 percent in the left ear.  
The diagnosis was sensorineural hearing loss in the right ear 
and normal left ear hearing.  

In March 1999, the veteran was seen for right hand and right 
knee complaints.  His chart was not available, however, note 
was made of his complaints of continued right hand numbness, 
but with improved right hand strength.  The veteran also 
reported right knee weakness and falls.  The examiner noted 
the veteran's assertion that his right knee problem is 
associated with his femoral nerve damage.  

On VA peripheral nerves examination in May 1999, note was 
made that the veteran walks with a cane in his right hand.  
The veteran reported that he falls at least one time a week, 
maybe more often than once a week, due to what the veteran 
described as right knee giving-way.  It was felt that the 
veteran's upgoing right toe suggests that his right lower 
limb is involved in an upper motor neuron problem, with Grade 
I incoordination on attempting to put his right heel to his 
left shin.  The veteran's gait was found to be remarkably 
unstable, with hyperextension of the right knee.  On physical 
examination, note was made that the veteran's reflexes were 
graded only as 2.  There was no clinically significant 
weakness on muscle testing in the right lower limb, no 
arthritis in his knee or hip, and no crepitation, swelling, 
or tenderness.  Right upper limb weakness was 3.5/5 for the 
thenar muscles of the right hand.  There was a definite 
reduction in the appreciation of light touch on the palmar 
aspect of the right hand, excluding the digit #5 which had 
pretty much normal feeling.  The veteran was able to make a 
full fist, and extend it.  He did rapid alternating movements 
with his fingers, but with some slight loss in appreciation 
of light touch and weakness of his thenar muscle.  There was 
no other impairment in the right upper limb that the examiner 
was able to detect.  The final diagnoses were gunshot wound 
to the head resulting in a left hemiplegia, in which neither 
the left upper nor left lower limb has useful function; what 
appeared to be a right lower limb upper motor neuron problem, 
with resulting incoordination, and hyperextension of the knee 
on stance phase; a relatively unstable ankle, which tends to 
invert on uneven ground; status post carpal tunnel syndrome 
of the right wrist, with residuals of compromise of the right 
median nerve.  

VA treatment records of September to December 1999 were 
closely reviewed.  The veteran was seen in September 1999 
with complaints that there had been no improvement of his 
right hand with release surgery in January of that year.  

A September 1999 EMG and nerve conduction study revealed 
right ulnar nerve neuropathy involving the ulnar nerve 
segment across the elbow, residual CTS release versus 
recurrent CTS, with no evidence of any other lower motor 
neurologic pathology.  Note was made that the veteran was 
continuing his home exercise program, and that he was using 
his right arm alone for ambulation, with his right hand 
gripping a cane.  

VA treatment records of October and November 1999 show 
notation of the veteran's complaints of increased difficulty 
with grasping objects, and that this might be associated with 
his grasping of a cane with his right arm.  The veteran also 
felt that he had ulnar neuropathy.  The assessment was nerve 
entrapment neuropathy which was "not fitting well into known 
patterns."  The plan was that the veteran be examined, with 
the examiner reviewing the veteran's documented clinical 
history.  Additionally, in December 1999, the veteran was 
thought to have a good potential to benefit from his use of 
night splinting of the right wrist.  

A private consultation (VA requested) examination of the 
veteran and his VA documented clinical history was performed 
on March 15, 2000.  The examining physician's VA Clinical 
Summary initially noted that the veteran's case was "a very 
difficult examination to perform, since the veteran was 
somewhat less than forthright with questioning" regarding 
the problems he has had.  The examiner noted that while the 
veteran gave a history of an original gunshot wound injury in 
1979 in Panama, received in the line of duty from an AK-47 
with a Russian bullet, a review of the claims file showed 
otherwise.  The examiner was of the opinion that the VA 
claims file showed an original injury from playing Russian 
roulette with his roommate's pistol, not a rifle, and that 
the accident occurred in Aurora, Colorado, not Panama.  The 
examiner also noted that the veteran was very upset with the 
VA evaluating system and stated that they are always trying 
to "screw him out of money," stating that he was not going to 
let this continue to happen. 

The examiner also noted that immediately prior to physical 
examination, the veteran was observed ambulating over 100 
yards with use of a standard cane.  He was noted to ambulate 
off the elevator and into the examination waiting room, and 
then, from the waiting room back out to the front desk, and 
then, from the front desk back to the examining room.  
However, during examination, the patient was noted to have an 
abnormal gait, dragging his left leg significantly, locking 
the left knee, which the examiner suspected would cause 
significant overuse of his right knee and right hand since 
the cane is used for balance.  

On associated examination of the right hand, thumb, and 
fingers, the examiner noted the veteran's carpal tunnel 
surgery scar to be well healed.  The veteran reported that he 
had been diagnosed with ulnar neuropathy.  His other 
complaints were noted as well.  On EMC testing mild right 
carpal tunnel syndrome was found to persist, but there was no 
sign of any ulnar neuropathy.  The veteran did have a 
decreased hand grip involving only the first three digits of 
his right hand.  Despite complaints of difficulty with 
objects, the veteran was found to be able to do finger to 
thumb testing "rather easily."  The veteran denied any 
flare-ups, reporting constant pain, and tingling in the arm.  
There was some decreased pinprick sensation, but no obvious 
anatomical defects, and a demonstrated ability to approximate 
the fingers along the median transverse fold of the palm, 
with ability to do thumb to fingertip on each finger.  Some 
trouble grasping and twisting was noted, but with no apparent 
difficulty holding his cane on examination.  

On examination of the joint, the veteran had a full range of 
motion of his right wrist, with no restriction of motion.  
The veteran denied any real pain or stiffness in his wrist, 
and admitted to neuropathy only of the first four digits of 
his right hand.  As for the right knee, the veteran gave a 
history of hyperextension.  On examination, the veteran 
denied any knee flare-ups, stating that his was a more 
constant pain.  He also reported weakness, stiffness, pain, 
and locking up, symptoms which were reportedly aggravated by 
cold weather and not relieved in any significant way.  The 
veteran was said to ambulate with a cane, secondary to 
significant weakness of his left side.  The veteran admitted 
that while the VA gave him a knee brace, his physical 
therapist told him not to use it.  The veteran denied any 
knee surgeries, and reported no history of dislocations, 
subluxations, or inflammatory arthritis.  The patient had 
full range of motion of his right knee with 150 degrees of  
flexion and zero degrees of extension.  The veteran was 
unable to hyperextend his knee on examination.  There were 
intact anterior and posterior cruciate ligaments, and medial 
and lateral collateral ligaments.  While the veteran reported 
that when his knee gives out, his ankle twists and he falls 
to the ground, the examiner noted that the veteran does not 
wear any brace or any corrective shoe for this.  The veteran 
wears a special shoe, but this was said to be for easier 
fastening and use, and not for gait correction.  

The examiner noted a somewhat unreliable nature of the 
medical history as given by the veteran, and it was felt that 
the veteran may be trying to exaggerate his symptoms.  The 
impression was: 1) upper motor neuron lesion of bilateral 
lower extremities causing weakness of both lower extremities, 
the left greater than the right; 2) carpal tunnel syndrome, 
right hand; 3) unstable ankle joint per physical examination; 
4) no evidence of ulnar neuropathy per electromyogram; 5) no 
evidence of lower motor neuron neuropathy of the right lower 
extremity, but spasticity of the right leg cannot be ruled 
out; 6) an abnormal gait, secondary to gunshot wound of the 
brain and left hemiplegia; and, 7) arthralgia right knee and 
right ankle.   

The associated March 2000 EMG study revealed mild CTS, with 
right ulnar motor conduction within normal limits.  The 
examiner felt there was no evidence of any right cervical or 
lumbosacral radiculopathy, or acute lower motor neuron 
problems.  

On July 2000 routine general physical check-up, the veteran 
reported two recent falls secondary to lower extremity 
weakness.  On examination, the right lower extremity was 
within-normal limits, with no edema, and normal pulses.  The 
left lower extremity revealed a significant loss of muscle 
tissue, proximally and distally, but there was no edema.  On 
neurologic examination, the veteran's cranial nerves were 
intact on the left, but right had some central facial-nerve 
palsy, with left-sided droop, and loss of sensation to the 
left aspect of the mouth.  Otherwise, the rest of the cranial 
nerves were intact.  Motor examination revealed the right 
upper extremity to be within normal limits.  The left upper 
extremity had l/6 motor function, proximally, with no 
significant motor function distally.  The veteran's reflexes 
were within normal limits on the right.  The impression was 
that the veteran's status post gunshot wound to the brain, 
with resulting left-sided hemiparesis, allowed him to walk 
with the aid of a cane, but with recent increased falls 
secondary to lower extremity weakness.  The veteran was 
thought to need occupation therapy, and therapy evaluation at 
home.  It was also felt that the veteran needed to wear his 
left knee brace so as to more evenly distribute the weight 
from this right knee.  The need for intensive physical 
therapy was emphasized.  A superficial bruise of the left 
capillary area was noted, reported as due to a fall.  The 
examiner noted no shortness of breath, no evidence of 
fractures, and the lungs were clear and resonant.  

In September 2000, the veteran was advised to be given and to 
use a different style of cane, such as a Lofstrand crutch, or 
a quad cane, so as to ease his ambulation and right wrist 
complaints.  However, the veteran refused this 
recommendation.  The veteran's reports of increased falling 
were noted.  He was not to report again for another 6 months.  

On EMG testing of April 2001, the impression was that the 
veteran still had mid- to moderate slowing of the median 
sensory and motor latencies, but with normal sensory latency 
of the radial and ulnar nerves, and normal motor study of the 
ulnar nerve.  There was no evidence of right ulnar 
neuropathy.  

A treatment record of February 2002 shows that the veteran 
has a left lower extremity hallux claw toe deformity, with 
calluses, bilateral bunions, contracted digits, and left pes 
cavus.  


III.  Restoration of Service Connection for Left Ear Hearing 
Loss.  

With respect to the veteran's claim for restoration of 
service connection for left ear hearing loss, under the 
pertinent laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Moreover, where a veteran served ninety (90) 
days or more during a period of war and a sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Pursuant to 38 C.F.R. § 3.105(d) (2001), service connection 
will be severed only where evidence establishes that the 
grant of service connection was clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  In Fugo v. Brown, 6 Vet. 
App. 40 (1993), the Court refined and elaborated on the test 
for CUE.  The Court noted that CUE is a very specific and 
rare kind of error.  It is the kind of error of fact or of 
law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

In the present case, service connection for "hearing loss" 
was established by RO rating decision dated in May 1997.  It 
is clear that the RO's intention was to grant service 
connection for the veteran's only demonstrated "hearing 
loss"-right ear hearing loss.  The veteran argued that 
service connection was established for left ear hearing loss.  
However, the May 1997 rating decision cites VA examinations 
dated in February and April 1997 as the basis for the grant 
of service connection for hearing loss.  Both of these 
reports show only a right ear hearing loss, with specific, 
clear, and unambiguous notation that the veteran's left ear 
hearing acuity was within normal limits.  Assuming that 
service connection for left ear hearing loss was, indeed, 
established, the Board finds that this sort of error compels 
the conclusion, to which no reasonable mind could differ, 
that service connection for left ear hearing loss, which is 
otherwise not demonstrated by any evidence of record, is CUE.  
The claim is denied; proper notice procedures were followed, 
and the proper CUE standard was applied.  The veteran's 
assertion is without basis in law or fact.  


IV.  Right Ear Hearing Loss.  

The Court has found that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second. To evaluate the degree of 
disability from bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  A noncompensable rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 22 decibels, with speech 
recognition ability of 96 percent correct, (level I), and, in 
the other ear, the pure tone threshold average is 36 
decibels, with speech recognition ability of 92 percent 
correct, (level I).  38 C.F.R. § 4.85. 

As to the current rating to be assigned the veteran's right 
ear hearing loss, it is observed that the veteran has been 
rated as noncompensably disabled pursuant to Code 6100 for 
many years.  VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Board notes that the veteran's hearing, as shown on 
audiometric testing, does not fall within an exceptional 
pattern of hearing impairment as defined in the revised 
38 C.F.R. § 4.86.  Application of the old and the revised 
criteria, as pertinent to the present case, yields identical 
results.  Therefore, the Board finds that neither is more 
favorable and the rating assigned is not dependent upon use 
of either the old or the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The veteran is not prejudiced if the 
Board proceeds with appellate consideration of the claim.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the evaluation of hearing impairment is 
based on examinations using controlled speech discrimination 
tests together with results of a pure tone audiometric test.  
38 C.F.R. § 4.85.  The results are charted on Table VI and 
Table VII.  Thus, in order to assign an increased evaluation 
for his hearing loss, the veteran must demonstrate a decrease 
in percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.  

Evaluating the above test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level I, with normal left hear hearing acuity.  This level 
of hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation.  It is 
noted that the results each of the testing in 1997 and 1999 
similarly warrant no more than a noncompensable evaluation.  
Table VII, 38 C.F.R. § 4.85.  That is, the VA audiometric 
testing of February 1997, August 1997, and February 1999 each 
translate independently into level I hearing acuity in the 
right ear (with normal hearing acuity in the left ear).  
Therefore, as the criteria for a compensable evaluation are 
not met for right ear hearing loss, the claim is denied.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.20 and Part 4, 
Diagnostic Code 6100.  

The veteran has expressed concern that his VA examinations 
were conducted without consideration of his conversational 
hearing difficulty.  However, objective medical tests used to 
assess the extent of the veteran's hearing impairment are 
performed without the veteran wearing his hearing aids (if 
hearing aids are used). (See 38 C.F.R. § 4.85(a) (2001)), and 
are designed to take into consideration conversational 
difficulty.  Therefore, his level of audiological impairment 
is based on his unassisted hearing acuity and negates his 
contention that his need of a hearing aid forms a basis for 
an increased evaluation.  In any case, VA provides, as a 
benefit, electronic hearing aids for those veterans with 
service-connected hearing loss.  This veteran was fitted for 
one, and is not shown to be unable to insert this into his 
right ear.  The veteran's subjective complaints are not 
validated by any objective medical evidence.  

The Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and 
that consideration of these newly developed criteria would by 
no means affect the outcome of the veteran's claim in this 
case, as they require that a veteran have a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz or pure tone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  In the present case, the evidence does not 
demonstrate such an exceptional pattern of impaired hearing 
that 38 C.F.R. § 4.86 should be applied.  In sum, the 
Secretary has stated that 

[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86. 
The preamble erred in discussing these 
provisions as liberalizations. Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment.  

62 Fed. Reg. at 25,202.

The evidence of record does not provide a basis which would 
result in a favorable outcome, that is, an evaluation higher 
than noncompensable (zero percent) for the veteran's service-
connected right ear hearing loss based on the most reliable 
results obtained on the above examinations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and, therefore, an increased 
(compensable) evaluation for right ear hearing loss is not 
warranted.  


V.  Right Hand Disorder. 

The veteran asserts that his service-connected right hand 
weakness with CTS is so severe as to equate to loss of use of 
the hand, primarily on account of a claimed inability to 
squeeze, grasp, twist, and manipulate objects, or to button 
his clothes.  

The veteran's service-connected right hand weakness with CTS, 
is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
for incomplete or complete paralysis of the median nerve.  
However, the veteran clearly does not have "complete 
paralysis" of the median nerve because he has maintained 
sensation and functional use of his right hand and fingers 
(which is his "major" extremity).  Thus, it is only necessary 
to consider the extent of his "incomplete paralysis" of the 
median nerves since a note in section 4.124a defines the term 
"incomplete paralysis" as a degree of lost or impaired 
function which is substantially less than that described in 
the criteria for "complete paralysis" of a given nerve 
regardless of whether the less than total paralysis of the 
nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  
Significantly, this section also directs that if the nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree of incomplete 
paralysis.  

Paralysis of the median nerve is rated as 60 percent 
disabling for the minor hand where the paralysis disability 
is complete, meeting the following criteria: the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  

Where paralysis is incomplete, severe disability is rated as 
50 percent for the major hand; moderate disability is rated 
as 30 percent for the major hand; and mild disability is 
rated as 10 percent for the major (or minor) hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

In the present case, the veteran's right hand disorder is 
shown on numerous occasions to involve only moderate slowing 
of the median sensory and motor latencies, manifested 
primarily by some slight decreased sensation to light touch 
of the palmar aspect of the hand.  Thus, his right hand 
disorder is sensory, with no more than moderate slowing of 
the median sensory and motor latencies, without evidence of 
any ulnar nerve involvement or other neuropathy, despite the 
veteran's repeated history of a diagnosis.  Thus, a 50 
percent evaluation for severe incomplete paralysis of the 
median nerve would be unwarranted by the medical evidence on 
file.  In this regard, it is noted that the veteran's CTS was 
always considered to be no more than mild to moderate, and 
while initial post-surgery notes show clear improvement, the 
veteran's complaints of continued impairment were noted 
several months later.  In any event, the veteran has refused 
a new type of cane when one was offered to him so as to 
alleviate the symptoms for which he now seeks increased 
compensation.  The salient point is that the evidence of 
record falls far short, and does not more closely 
approximate, either complete paralysis of the median nerve, 
or severe incomplete paralysis.  Thus, no more than a 30 
percent evaluation is warranted.  The veteran has long since 
had a 30 percent rating.  

In finding so, the Board stresses that repeated VA 
examinations provide that the veteran has some loss of 
function of the right hand-but no more than that which is 
contemplated by the current 30 percent evaluation.  That is, 
there is evidence of some difficulty in grasping or twisting 
objects and gripping a cane.  There is also some decrease in 
hand grip strength, but only in the first three digits, and 
some loss of strength and mobility.  However, there is no 
right upper extremity atrophy, loss of use of the right hand, 
or decreased grip strength weakness which would be more than 
moderate.  The veteran is able to make a fist, with only 
slight loss of touch and weakness of the thenar muscle.  
While his light sensation is diminished, there is no 
objective medical evidence that his right hand results in 
impairment which more closely equates to severe incomplete 
paralysis of the median nerve.  Thus, a higher evaluation is 
not warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In the present case, the Board finds that the veteran's 
service-connected right hand disorder results in impairment 
of function of the right hand, but not that which would 
exceed incomplete paralysis of the median nerve, as detailed 
above, or that which would approximate "loss of use."  

Loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with the use of a prosthesis.  38 C.F.R. § 4.63.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Id.  As demonstrated above, the veteran 
continues to have significant use of his right hand, albeit 
not free of symptomatology.  He ambulates with a cane held in 
his right hand, his right hand is functional, but with some 
sensory impairment, he is able to grip objects and dress, 
albeit with some impairment.  The evidence clearly 
demonstrates that the veteran is much better served by his 
right hand that an amputation stump at the site of election 
below the elbow.  The assertion is without any medical or 
factual merit.  



VI.  Right Knee Disorder.  

Historically, the veteran's right knee disorder was evaluated 
under Diagnostic Codes 5010 and 5257 for impairment of the 
knee, other than ankylosis, on the basis of recurrent 
subluxation or lateral instability, as well as traumatic 
arthritis under Diagnostic Code 5010, although no such 
diagnosis has been given.  It must be noted at the onset that 
the evidence of record shows no right arthritis on repeated 
X-ray studies.  Rather, the veteran is diagnosed as having 
right knee arthralgia.   Arthralgia is defined as pain in a 
joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Accordingly, while Diagnostic Code 5010 can afford 
no basis for an evaluation in excess of the current 10 
percent rating, its use at the VA RO can be seen as a 
generous application of an analogous rating.  The veteran is 
diagnosed with arthralgia, not arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, recurrent subluxation or lateral 
instability is given a 10 percent rating if slight, and 20 
percent if moderate.  A 30 percent maximum rating is 
warranted for those situations in which the evidence 
demonstrates "severe" impairment with recurrent subluxation 
or lateral instability.  No rating greater than 30 percent 
disabling is available under Diagnostic Code 5257.  In this 
case, the veteran is not shown to have any subluxation or 
lateral instability on multiple examinations, although his 
subjective reports of falling are given all due 
consideration.  VA examiners have repeatedly expressed in 
their reports doubts as to the accuracy of the veteran's 
statements of medical history, and it has repeatedly been 
questioned whether he is exaggerating his symptoms.  Thus, 
the Board takes a close look at the demonstrated findings.  

The veteran reports pain and give-way.  Under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). The Board finds, however, that since Diagnostic 
Code 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

As noted above, on many examination and reexaminations, the 
veteran is shown to have no arthritis and no recurrent 
subluxation or lateral instability.  See consultation 
examination in March 2000.  Additionally, the veteran had 
repeatedly denied any use of medication; he is not shown to 
go to any out-of-home physical therapy, although he 
presumably does so at his home; and examiners have found no 
right knee, instability, weakened movement, and no excess 
fatigability.  Range of motion of the knee is full, at 150 
degrees of flexion to zero degrees of extension.  38 C.F.R. § 
4.71, Plate II , reflects that normal flexion and extension 
of the knee is from 0 to 140 degrees.  While occasional edema 
was noted, this finding has been few and minimal.  Given 
these rather limited findings-the lack of any arthritis, 
current recurrent subluxation or lateral instability, and 
mere questionable complaints of occasional locking and give 
way, the Board finds that the criteria for an evaluation in 
excess of 10 percent are not met for the veteran's service-
connected right knee disability on the basis of the 
applicable Diagnostic Codes 5010 and 5257.  

In finding so, the Board does recognize that 38 C.F.R. §§ 
4.40 and 4.45 are relevant in determining whether there is 
loss of range of motion under Diagnostic Codes 5260 and 5261 
on the basis of pain.  With respect to 38 C.F.R. §§ 4.40 and 
4.45, the VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998). 
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010, which provides for the 
presence of arthritis due to trauma, and 5257 which provides 
for instability.  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  Diagnostic Code 5261 provides a 
noncompensable disability evaluation for extension of a leg 
limited to 5 degrees; a 10 percent disability evaluation is 
available for extension of a leg limited to 10 degrees; 20 
percent is for extension limited to 15 degrees; 20 degrees of 
limitation of extension warrants 30 percent.  Significantly, 
this Diagnostic Code also provides for a 40 percent 
evaluation for extension of the knee which is limited to 30 
degrees, and a 50 percent evaluation is for limitation of 
extension of the knee to 45 degrees.  The veteran's right 
knee includes full range of motion, and so Diagnostic Codes 
5260 and 5261 provide no basis for an evaluation in excess of 
10 percent.  

General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  However, General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 
Diagnostic Code 5003 and vice versa.  In the instant case, 
however, with full range of motion, and no X-ray evidence of 
arthritis, the above affords no basis for an increased rating 
for the veteran's right knee disorder.  

The Board finds that the criteria for a separate evaluation 
for arthritis are not met for the veteran's right knee 
weakness with arthralgia, on the basis of painful motion 
and/or use of the right knee pursuant to Diagnostic Codes 
5260 and 5261.  The above findings show full extension and 
flexion of the right knee, with no arthritis.  In fact, the 
veteran's range of motion of flexion on repeated VA 
evaluation approximated the 0-to-140 degree range that VA 
considers to be normal.  See 38 C.F.R. § 4.71, Plate II 
(2001).  Accordingly, the claim is denied.  

In finding so, the Board has acknowledged the veteran's 
complaints of pain and functional impairment and has 
considered them in evaluating his right knee disorder as 
discussed above.  However, his subjective and questionable 
complaints of pain and impairment contrast significantly with 
so little objective medical findings, that the Board is 
unable to say that the criteria for an evaluation in excess 
of 10 percent are met, or that the initial 10 percent 
evaluation was inappropriate.  

Additionally, there has been no evidence presented suggesting 
that there is ankylosis of the right knee or nonunion of the 
tibia and fibula which might warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 (2001).

Thus, at no time during the appeal period does the record 
show that a rating beyond the 10 percent rating initially 
assigned is warranted.  


VII.  Right Femoral Nerve Disorder.  

Complete paralysis of the anterior crural nerve (femoral), 
with paralysis of the quadriceps extensor muscles, warrants a 
40 percent evaluation.  Incomplete paralysis of the anterior 
crural nerve (femoral) warrants a 30 percent evaluation if 
severe, a 20 percent evaluation if moderate, and a 10 percent 
evaluation if mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8526.

In the instant case, the veteran is neither shown to have 
complete or incomplete paralysis of the femoral nerve, but 
his "slight" incoordination of the right lower extremity 
has historically been presumed to include some sort of yet-
to-be diagnosed impairment of the femoral nerve.  Repeated VA 
examinations, including on January 1999, show no femoral 
nerve paralysis on neurologic examination.  Moreover, 
repeated VA examinations show a normal range of motion of the 
hips and knees.  The veteran is rated as 10 percent disabling 
under Diagnostic Code 8526 based on demonstrated mild 
incoordination of the right lower extremity, as first noted 
on VA examination in January 1983.  However, subsequent 
examinations show no evidence of any actual femoral nerve 
impairment.  On VA examination in August 1997, the right leg 
hip flexor, abductors, and adductor muscles had 4/5 strength, 
with 2/4 deep tendon reflexes, and a diagnosis merely of some 
right side impairment.  Significantly, on VA neurologic 
testing of May 1999, there was no clinically significant 
weakness of muscle testing in the right lower limb.  The 
examiner was of the opinion that the incoordination and 
hyperextension of the right knee might be related to an upper 
motor neuron defect-but this has never been shown.  

The Board can find no basis for an evaluation in excess of 10 
percent for the veteran's rather ill defined incoordination 
of the right lower extremity, on the basis of demonstrated 
symptoms.  That is, concentrating on the veteran's 
demonstrated right leg symptoms-and ignoring the fact that 
no clear diagnosis is of record, the Board finds impairment 
no greater than that which is contemplated by a 10 percent 
rating.  While the veteran argues that he can not walk, he 
clearly did so on repeated examination and observation.  
While the veteran asserts that his right femoral nerve 
disorder has increased in severity to include loss of balance 
and more frequent falls, this too is not demonstrated by any 
objective medical evidence of record.  The veteran has bee 
described as an inaccurate historian who tends to exaggerate 
symptoms.  A more significant point is that he has been 
advised to use a different cane, but he has refused to do so.  
Similarly, he has been advised to wear a right knee brace for 
easier ambulation, but he has refused to do so, stating that 
his physical therapist recommended against this.  

The salient point is that the objectively demonstrated right 
lower extremity symptoms-primarily some incoordination, 
warrants no more than the current 10 percent evaluation 
without further demonstrated symptoms or a more definitive 
diagnosis.  As the current evidence of record shows no 
incomplete paralysis of the femoral nerve, the Board is 
unable to find support for the veteran's unsubstantiated 
opinion that his disorder is now more than mildly disabling.  



VIII.  Special Monthly Compensation in Excess of the (m) 
Rate. 

The veteran asserts that he is entitled to SMC at a rate in 
excess of the "m" rate at 38 U.S.C.A. § 1114(m).  The 
claims file shows that through its discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case, the RO has notified the veteran of the evidence 
needed to substantiate his assertion, and evidence has been 
received.  His primary argument is that of substantial loss 
of use of the right hand and/or right lower extremity, so as 
to warrant SMC at a rate in excess of the "m" rate.  

The veteran is currently in receipt of SMC at the "m" rate 
at 38 U.S.C.A. § 1114(m) based on loss of use of both left 
extremities with additional service-connected disabilities 
independently ratable at 50 percent or more.  See 38 C.F.R. 
§ 3.350(f)(3).  However, he maintains that a higher rate of 
special monthly compensation is warranted on the basis of 
substantial loss of use of the right hand or lower extremity.  
The Board has considered this, as well as other criteria for 
SMC in excess of the "m" rate, including any need for 
regular aid and attendance required for his service-connected 
disabilities.  

Additional SMC is available under 38 U.S.C.A. § 1114(n) only 
for: anatomical loss or loss of use of both extremities, 
blindness in both eyes having only light perception, 
blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance, or anatomical loss 
of both eyes or blindness without light perception in both 
eyes.  

Additional SMC is available under 38 U.S.C.A. § 1114(o) only 
if an individual establishes entitlement to two or more rates 
of SMC with no condition being considered twice as provided 
in 38 U.S.C.A. § 1114(l) through (n). In other words, 
entitlement to this level of SMC would require, in this case, 
that the veteran would be in need of regular aid and 
attendance due to service-connected disabilities other than 
those involving his left upper and lower extremities for 
which the (m) rate has already been assigned.

If the veteran, as a result of service-connected disability, 
is in need of regular aid and attendance under 38 U.S.C.A. § 
1114(l), he must meet the basic criteria for determining such 
under 38 C.F.R. § 3.352(a), which are as follows: inability 
of the claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need or 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to him or his daily environment.

It is not required that all of these disabling conditions be 
found to exist before a favorable rating may be made. The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a); See 
Turco v. Brown, 9 Vet. App. 222 (1996).

The Board recognizes the severity of the veteran's service- 
connected disability affecting his left upper and lower 
extremities, as well as his right hand, right knee and right 
lower neurologic disorders.  However, there is no evidence of 
record that indicates that he requires the regular aid and 
attendance of another based solely on disablement 
attributable to his service-connected disabilities.  

As noted in part III above, the veteran's complaints of 
substantial loss of use of the right hand and/or right lower 
extremity, are not supported by the documented, objective 
medical evidence of record.  Additionally, the record shows 
that more than one VA examiner has questioned whether the 
veteran is an accurate historian in his case.  The salient 
point is that there is no evidence of record, other than the 
veteran's and his therapy trainer's unsubstantiated 
statements regarding medical matters, to suggest that the 
veteran is not able to ambulate with use of a cane in his 
right extremity.  Furthermore, there is no evidence of record 
to show that his apparent difficulty with walking, buttoning 
his shirt, or squeezing, twisting or grasping objects, more 
closely approximates loss of use of the right hand or upper 
or lower extremities, so as to warrant greater SMC in excess 
of the "m" rate.  While significant impairment is conceded 
and compensated for, the veteran's disorders do not approach, 
or more closely approximate, disability which warrants SMC in 
excess of the "m" rate.  

The Board finds that, as the facts do not show entitlement to 
an SMC benefits at a rate in excess of the rate above 38 
U.S.C.A. § 1114(m), the claim must be denied as the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




IX.  Additional Considerations. 

In making each of the above decisions, the Board has 
considered the veteran's hearing testimony.  While considered 
credible insofar as the veteran described his subjective 
difficulties resulting from his hearing loss and his belief 
in the merits of his claim, as a layman, he is not competent 
to offer a medical opinion or diagnosis or medical findings.  
The statement submitted by the veteran's therapist, to the 
effect that the veteran's disorders are more severe than 
several VA examining physicians have stated, has been 
considered.  However, the statement is outweighed by the 
medical evidence generated by VA physicians who, based on 
medical examination and evaluation of the veteran and a 
review of his medical records, have determined the severity 
of the veteran's disabilities.  The opinion from the 
therapist is unsupported by the medical evidence in the 
record, and is thus of lesser probative value.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998)(medical opinions must be 
supported by facts in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  

The Board also finds that the evidence of record does not 
suggest such an unusual or exceptional disability picture so 
as to render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (2001).  Although 
the veteran is considerably disabled, he is in receipt of 
compensation which contemplates, or exceeds, the level of 
demonstrated impairment on repeated VA examination.  
Significantly, the veteran is not shown to use any pain 
medication, or any other medication, for his service-
connected disabilities.  Additionally, the evidence shows 
that the veteran's multiple complaints are considered by 
several VA examiners to be likely exaggerated.  Moreover, 
none of his disabilities on appeal-as significant as they 
obviously are, has resulted in frequent periods of 
hospitalization or in marked interference with employment, 
above the rate at which his current schedular ratings 
contemplate.  Id.  Rather, the veteran's left extremity 
disorders-matters not presently on appeal, are his primary 
impediment to employment.  Note must be made that the veteran 
appears to remain gainfully employed in the business of 
renovating homes for sale at a profit, an activity he 
apparently enjoys from his home.  It is undisputed that the 
veteran's right hand, right knee, right leg, and right ear 
hearing impairment have some adverse affect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

If after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).  However, in 
this case, there is no doubt for beneficial consideration in 
the veteran's favor.  Rather, each claim on appeal is denied 
as against a preponderance of the evidence of record, 
evidence which is primarily medical in nature versus the 
veteran's rather unsubstantiated and possibly exaggerated 
complaints of entitlement to greater compensation.  


ORDER  

Restoration of service connection for left ear hearing loss 
is denied.  

A compensable evaluation for right ear hearing loss is 
denied.  

An increased rating for right hand weakness, with carpal 
tunnel syndrome (major extremity), currently evaluated as 30 
percent disabling, is denied.  

A rating in excess of an initial 10 percent evaluation for 
service-connected hyperextension of the right knee, with 
instability, is denied.  

An increased rating for right leg incoordination, 
characterized as femoral nerve paralysis (incomplete), 
currently rated as 10 percent disabling, is denied.  

Special monthly compensation (SMC) at a rate in excess of the 
rate at 38 U.S.C.A. § 1114(m), is denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

